       Case 5:18-cv-01477-LHK Document 47 Filed 05/07/19 Page 1 of 3




 1   ERIN M. BOSMAN {CA SEN 204987)
     EBosman@mofo.com
 2   SUZANNE P. MARINKOVICH (CA SBN 311287)
     SMarinkovich@mofo.com
 3   MORRISON & FOERSTER LLP
     12531 High Bluff Drive, Suite 100
 4   San Diego, California 92130
     Telephone: 858.720.5100
 5   Facsimile: 858.720.5125

 6   Attorneys for Non-Part)'                                        %
     CUSTOMER
 7

 8                                 UNITED STATES DISTRICT COUkJOsi^
 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   PEGATRON TECHNOLOGY SERVICE, INC.,                    Case No. 5:18-cv-01477-LHK
     an Indiana corporation,
12                                                         DECLARATION OF ERIN M.
                            Plaintiff.                     BOSMAN IN SUPPORT OF NON-
13                                                         PARTY CUSTOMER'S
            V.                                             UNOPPOSED ADMINISTRATIVE
14                                                         MOTION TO FILE UNDER SEAL
     ZURICH AMERICAN INSURANCE
15   COMPANY, a New York corporation;                      [Civil L.R. 7-11]
     AMERICAN GUARANTEE & LIABILITY
16   INSURANCE COMPANY, a New York
     corporation; and DOES 1 through 100, inclusive.       Final Pretrial Conf. Date: 10/24/2019
17
                                                           Trial Date: 11/18/2019
                            Defendants.
                                                           Action Filed: 12/27/2017
18

19

20

21

22

23

24

25

26

27

28


     Decl. ISO Customer's Administr.ative Motion to Seal
     Case No. 5:18-cv-01477-LHK
     sd-736245
Case 5:18-cv-01477-LHK Document 47 Filed 05/07/19 Page 2 of 3
Case 5:18-cv-01477-LHK Document 47 Filed 05/07/19 Page 3 of 3
